COXE, Circuit Judge
(dissenting). In my opinion the Circuit Court beached the only result possible under the pleadings and proofs. The complaint alleges that between May 17 and June 5, 1905, the plaintiff performed services for the defendant, at his request, reasonably worth $5,000 and on the 5th day of June the defendant promised to pay therefor the said sum. The answer was a general denial.
The plaintiff proved his cause of action by the written agreement of June 5, 1905, quoted in the opinion of the court, which has the characteristics of a promissory note. It is not disputed that at the time this agreement was signed some services had been performed by the plaintiff and I agree with the trial judge in thinking that this writing stated the actual agreement between the parties. Judge Holt says:
“It is not contingent upon Ms successfully doing anything after that, and whether the price fixed was high or low, is not of any consequence.”
The writing of June 5th was either a valid, binding contract or it was not. To my mind it is as clear as the English language can make it; but in any view its construction was for the court and not the jury.
The sole question was “whether the contract was performed” and on this question only did the defendant ask to go to the jury. Before the jury could pass upon any question of fact it was necessary for the court to hold that the defendant, after having promised in writing, to pay the plaintiff $5,000 for his services, might show, first, that the plaintiff performed no services, and, second, that if he did perform services they were not worth $5,000. There being no allegation or proof of fraud, misrepresentation or mistake, I fail to see how any question of fact is disclosed by the record. The defendant testified regarding the agreement of June 5th that the plaintiff said:
“I will never use tliat paper in any shape, manner or form. A lot of people said he was getting the laugh because he was not getting anything and I said, Harry, I will sign on that condition. I simply signed it and he told me he would return me that paper.”
The character of the defense, if any, to be formulated from this testimony, it is not necessary to specify for the reason that it is not one which can be proved under a general denial. If the defendant intended to prove that the contract was signed not to be enforced but simply to enable the plaintiff to silence those who were inclined to laugh at him, it was, at least, his duty to inform the plaintiff by his answer that such was his intention.
In my opinion the judgment should be affirmed.